REDMANN, Judge,
dissenting.
A party ordered to pay attorney fees (for noncompliance with other orders) may win the lawsuit and have no reason to appeal from the final judgment itself. But he ought to have a right to an appeal from the order to pay attorney fees. Presumably the majority means that, after waiting until the end of the lawsuit, he can then appeal the order (perhaps years after the order). (Review by supervisory writ application, on the other hand, is often illusory and is not an acceptable replacement for an appeal.)
If the litigant can appeal from such an order after the end of the lawsuit he should be able to appeal from it at the time the order is rendered. Early appeal is preferable because, with the availability of suspen-sive appeal, it solves the problem of enforceability of the order pending appeal. Delaying the appeal does not offer any real advantage because, unlike ordinary interlocutory orders made moot by a favorable final judgment in the principal lawsuit, an order to pay an opponent’s attorney fees is never mooted by the final judgment, and the appeals from order and from final judgment are wholly unconnected.